United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-223
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant filed a timely appeal from a July 16, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has more than five percent impairment of his right leg and
any impairment of his left leg.
FACTUAL HISTORY
On June 20, 2009 appellant, then a 55-year-old letter carrier, sustained a back injury
when he slipped and fell on a customer’s steps. He stopped work on June 20, 2009 and returned

1

5 U.S.C. § 8101 et seq.

on August 24, 2009. OWCP accepted the claim for a lumbar strain and lumbar radiculitis.
Appellant received wage-loss benefits.
Appellant filed claims for a schedule award on July 10, 2010 and August 10, 2011. By
decision dated December 2, 2011, OWCP issued a schedule award for five percent impairment of
the right leg and zero percent (no) impairment of the left leg.
On January 13, 2012 appellant requested reconsideration. In a December 23, 2011
report, Dr. William J. Launder, a Board-certified internist, stated that appellant was at maximum
medical improvement. Based on the fourth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides), he opined that appellant had 12
percent impairment of his lumbar spine. Under Table 17-4, page 571, Dr. Launder opined that
appellant had a class 2 impairment without significant modifying factors.
By decision dated February 28, 2012, OWCP denied appellant’s claim for an additional
schedule award.
On April 27, 2012 appellant requested reconsideration. In an April 6, 2012 report,
Dr. Launder opined that, under the sixth edition of the A.M.A., Guides, appellant had 12 percent
impairment of his low back with a class 2 spinal impairment under Table 17-4, page 571. He
stated that appellant’s radiculopathy included a positive straight leg raising test with grade
modifier of 2. However, there was no motor, reflex or nerve deficit.
In a June 15, 2012 report, an OWCP medical adviser reviewed the medical evidence of
record and found there was no greater impairment into either lower extremity. He opined that
the date of maximum medical improvement was April 6, 2012, the date Dr. Launder examined
appellant. The medical adviser stated:
“[T]he claimant has diagnostic evidence of disc desiccation and facet disease at
L4-L5. There is minimal spondylolisthesis at that level. [The claimant] has
marrow edema in the pellicles of L4 and L5 bilaterally. At [maximum medical
improvement], Dr. Launder found the claimant to have no sensory or motor
deficits in either lower extremity. This places the claimant into [c]lass 0 of the
lower extremity spinal nerve under [T]able 2, page 6 of The AMA Guides
Newsletter July/August 2009. This is equal to zero percent [lower extremity
impairment]. Therefore there is no basis for a lower extremity impairment in
either extremity under the sixth edition of the A.M.A., Guides and The AMA
Guides Newsletter July/August 2009.”
The medical adviser further noted that Dr. Launder rated appellant for a spinal condition using
the spinal chapter of the sixth edition of the A.M.A., Guides, a chapter not used by OWCP.
By decision dated July 16, 2012, OWCP found that appellant was not entitled to an
additional schedule award and denied modification of its prior decision.

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.2 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.3 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).4
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.5 Neither FECA nor the implementing
federal regulations provide for the payment of a schedule award for the permanent loss of use of
the back, spine or the body as a whole.6 A schedule award is permissible where the
employment-related back condition affects the upper or lower extremities.7
The sixth edition of the A.M.A., Guides (2008) provides a specific methodology for
rating spinal nerve extremity impairment.8 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.9
The impairment is premised on evidence of radiculopathy affecting the upper and/or lower
extremities.10
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain and lumbar radiculitis as a result
of a June 20, 2009 incident. By decision dated December 2, 2011, appellant was awarded five
percent impairment of the right lower extremity. He requested an increased award.

2

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).
3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
5

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

6

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

7

Supra note 4 at Chapter 2.808.6a(3).

8

Supra note 4 at Chapter 3.700, Exhibit 4.

9

Id.

10

Id.

3

In reports dated December 23, 201111 and April 6, 2012 report, Dr. Launder opined that
appellant had 12 percent impairment of his low back with a class 2 spinal impairment under
tables found on page 571 of the sixth edition of the A.M.A., Guides. His impairment rating,
however, is not probative as the back or spine is not a scheduled member under section 8107 of
FECA. Although FECA does not provide for a schedule award for the back or spine, impairment
of the extremities due to a spinal injury may be compensable.12 Both Dr. Launder’s impairment
ratings are of diminished probative value and are insufficient to establish greater impairment
than previously awarded.13
In his April 6, 2012 report, Dr. Launder opined that, under the sixth edition of the
A.M.A., Guides, appellant had 12 percent impairment of his low back with a class 2 spinal
impairment under Table 17-4, page 571. He stated that appellant’s radiculopathy included a
positive straight leg raising test with grade modifier of 2, but there was no motor, reflex or nerve
deficit.
An OWCP medical adviser reviewed Dr. Launder’s April 6, 2102 report and found no
basis for a lower extremity impairment in either extremity under the sixth edition of the A.M.A.,
Guides and “The Guides Newsletter” July/August 2009. The medical adviser noted no basis for
rating impairment for a spinal condition, as the spine is not a scheduled member under section
8107 or federal regulations.14 The medical adviser also noted that Dr. Launder found appellant
had no sensory or motor deficits to either lower extremity. Therefore, appellant had class 0 of
the lower extremity spinal nerve under Table 2, page 6 of The Guides Newsletter
July/August 2009, which represents a zero percent lower extremity impairment.
The Board finds that OWCP properly relied upon its medical adviser to find that
appellant had no greater permanent impairment of a scheduled member under the A.M.A.,
Guides.
On appeal, appellant contended that he is entitled to a greater schedule award than the
one received, due to discomfort in his back to his lower extremities. As noted, Dr. Launder did
not rate the impairment to appellant’s legs; rather he rated the spine which is excluded from
FECA coverage. He did not explain how appellant’s lumbar condition caused impairment to
either lower extremity. OWCP referred Dr. Launder’s reports to its medical adviser who found
no basis to rate impairment of the lower extremities due to appellant’s accepted condition.

11

Furthermore, in his December 23, 2011 report, Dr. Launder advised that he used the fourth edition of the
A.M.A., Guides; however, impairment ratings should use the sixth edition of the A.M.A., Guides
12

See Thomas J. Engelhart, 50 ECAB 319 (1999).

13

See Carl J. Cleary, 57 ECAB 563, 568 at note 14 (2006) (an opinion which is not based upon the standards
adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little probative
value in determining the extent of a claimant’s impairment).
14

See supra note 6.

4

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to an increased
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

